Judge Wynn
concurring with separate opinion.
I agree with the majority that the home health agency in this case is a hospital facility within the meaning of N.C.G.S. § 131E-6(4) and further that the transfer of the agency was lease, sale or conveyance requiring notice requirements under N.C.G.S. § 131E-13(d). I write separately to address defendant’s additional contentions in this case.
N.C.G.S. § 131E-8(c) provides that a municipality may convey to a nonprofit corporation any rights of ownership that the municipality has in a hospital facility. In addition, this section requires that any such conveyance be approved on 10 days’ public notice. N.C.G.S. § 131E-8(c).
Likewise, N.C.G.S. § 131E-13(d) provides that a “municipality . . . may lease, sell, or convey any hospital facility” to a for-profit corporation. This section also requires that any such lease, sale, or conveyance follow certain procedures including notice and a public hearing.
N.C.G.S. § 131E-14 provides that “[i]f a municipality or hospital authority leases, sells, or conveys a hospital facility, or part, to a nonprofit corporation of which a majority of voting members of its governing body is not appointed or controlled by the municipality or hospital authority, the procedural requirements set forth in N.C.G.S. § 131E-13(d) shall apply.”
Defendant contends that N.C.G.S. § 131E-7(b) is controlling and thus, he does not have to comply with the notice requirements of N.C.G.S. § 131E-13(d). N.C.G.S. § 131E-7(b) authorizes a county to “contract with . . . any person, ... or nonprofit corporation or association for the provision of health care ...” without complying with the notice provisions of N.C.G.S. § 131E-13(d).
*450Defendant’s contention is erroneous. Based on the facts in this case, N.C.G.S. § § 131E-8 and 131E-I4 are directly on point. Iredell County proposes to convey and lease the Home Health Agency to Iredell Memorial. In consideration for the sum of $200,000 and the elimination of the county subsidy, Iredell Memorial would control the management, operations, and financial affairs of Home Health. Iredell Memorial would also lease the space used by the current Home Health Agency. This is both a lease and a conveyance. Furthermore, defendant does not point to any facts or cases which would support the contention that N.C.G.S. § 131E-7(e) regarding contracts rather than leases and conveyances should control.
Second, defendant maintains that Iredell County Home Health Agency is not a hospital facility because it has no particular physical location for providing clinical treatment to patients. Again, I find this argument to be without merit. N.C.G.S. § 131E-6(4) provides a very broad definition of hospital facility. The definition includes, “any facility of a local health department. . . [and] includes related facilities such as laboratories, outpatient departments, housing and training facilities for nurses and other health care professionals, central service facilities operated in connection with hospitals, and all equipment necessary for its operation.” Iredell Home Health has a facility mailing address, a facility site and is licensed by the Department of Human Resources, Division of Facility Services.
Third, defendant contends that Iredell County proposes to transfer only the management and operation of the Home Health Agency and not “sell, lease, or convey” the Home Health Agency. This is a distinction without substance. A transfer and a conveyance are synonymous in this case. For consideration of $200,000, Iredell County is proposing to transfer the management and operations of Iredell Health. In addition, they plan to lease its space, medical inventory, and office equipment. Under this proposal, Iredell Memorial would also assume all risks of financial loss from the operation of the Home Health Agency. Therefore, Iredell County is conveying a right and interest in property to Iredell Memorial.
In sum, under N.C.G.S. §§ 131E-8 and 131E-14, the proposal at issue constituted a conveyance and lease of a hospital facility. Based on the foregoing reasons, the trial court did not commit reversible error by permanently restraining Iredell County Commissioners from conveying the county’s home health agency without complying with the notice requirements of N.C.G.S. § 131E-13(d).